In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 493-991.
Writ granted. A defendant has no right to an unredacted police report containing witnesses’ identifying information unless he demonstrates a “distinctive reason why fundamental fairness dictates discovery of the names of these witnesses.” State v. Weathersby, 09-2407 (La.3/12/10) 29 So.3d 499, 501. No such showing has been made. In light of the State’s concerns regarding witness safety, and the absence of any peculiar circumstances requiring disclosure, we find that the witness identifying information should remain confidential. The judgments of the lower courts are reversed, vacated, and set aside, and the matter is remanded to the district court for further proceedings.